DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/12/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “modify the first signal to address the particular type of noise, the modifying being based at least in part upon a result of the comparing”, which is considered vague and indefinite.   It is unclear to one of ordinary skill in the art address the particular type of noise, the modifying being based at least in part upon a result of the comparing” as claimed.

Claim 13 recites the limitation "the audio circuitry and noise" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “modifying the first signal to address the particular type of noise in a manner that is determined based at least in part upon a result of the comparing in the act (D)”, which is considered vague and indefinite.   It is unclear to one of ordinary skill in the art what is the technical meaning and how it is being achieved as “modifying the first signal to address the particular type of noise in a manner that is determined based at least in part upon a result of the comparing in the act (D)” as claimed.

Claim 20 recites the limitation “modifying the first portion of the audio signal in a first way so as to address the first characteristic and the second portion of the audio signal in a second way, different than the first way, so as to address the second characteristic”, which is considered vague and indefinite.   It is unclear to one of ordinary skill in the art what is the technical meaning and how it is being achieved as “in a first way so as to address the first characteristic and the second portion of the audio signal in a second way, different than the first way, so as to address the second characteristic” as claimed.


Since the metes and bounds of claims 1-20 cannot be determined due to the indefiniteness of the limitations as presented in the 112th rejection above, prior art rejections cannot be determined at this time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King, Wark, Vrazic, Dadu et al and Buchner et al disclose various audio signal processing systems and methods having noise processing and control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 02/12/2021